





EXHIBIT 10.3


EXHIBIT A


PDC ENERGY, INC.
AMENDED AND RESTATED
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN


PLAN FREEZE AMENDMENT


THIS PLAN FREEZE AMENDMENT to the PDC Energy, Inc. Amended and Restated
Non-Employee Director Deferred Compensation Plan (the “Plan”) is adopted on this
7th day of December, 2017 (the “Effective Date”).


PREAMBLE


WHEREAS, the Board of Directors (the “Board”) of PDC Energy, Inc. (the
“Company”) has the general authority to amend, modify, or terminate the Plan
pursuant to Section 10.7 of the Plan; and


WHEREAS, the Company wishes to amend the Plan as set forth herein to implement a
Plan freeze, effective as of the Effective Date.


NOW THEREFORE, the Board hereby amends the Plan as follows:


AMENDMENT


1.Terms of Amendment. As of the Effective Date, a new Article XII is added to
the Plan, to read as follows:


“ARTICLE XII
PLAN FREEZE


Section 12.1 Implementation of Plan Freeze. The Plan is hereby frozen effective
as of December 7, 2017 (the “Effective Date”). On and after the Effective Date,
(i) no new Participants shall be permitted in the Plan, (ii) no new Deferred
Compensation Elections shall be permitted under the Plan, and (iii) any Deferred
Compensation Elections that would otherwise roll forward and apply automatically
in respect of future Plan Years shall be deemed null and void with respect to
such future Plan Years. Nothing in this Article XII shall affect Deferred
Compensation Elections in effect as of the Effective Date. Participant Accounts
shall continue to be administered and shall be distributed in accordance with
the remaining provisions of the Plan.”
            
2.    Remaining Provisions of Plan Unaffected. All terms and conditions of the
Plan other than those specifically amended herein shall be unaffected by this
Amendment and shall continue in full force and effect.


IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan Freeze Amendment as of the date first indicated above.





--------------------------------------------------------------------------------









PDC ENERGY, INC.
A Delaware corporation




    
By: Daniel W. Amidon    
Its: SVP General Counsel and Secretary    







